Title: To George Washington from Jonathan Trumbull, Sr., 4 May 1777
From: Trumbull, Jonathan Sr.
To: Washington, George

 

Sir
Lebanon [Conn.] May 4 1777

The Attention of the Enemy appears of late to be much turned upon this State, We have for some time been repeatedly advised of it, & now realize it, a few days since They landed at Fairfield to the number of near three thousand it is said, under Genl Erskine & made a forced march to Danbury about twenty two miles & there burnt & destroyed 1700 barrels of Pork, 50 Do Beef, 700 bushels of wheat, near seventeen hundred Do Corn, Rye & wheat, sixteen hundred Tents, & many other valuable Articles belonging to the united States, We had no standing Troops in the State, & co[ul]d only collect the Militia in that quarter to oppose Them, who rallied as soon as possible under the Command of Majr Genll Wooster Brigr Genlls Arnold & Silliman who had several Skirmishes with, harrassed & galled the Enemy on their hasty return whereby They suffered considerable Loss, We have buryed about Thirty of their dead, They carryd off we know not how many. The Loss on our side is about twenty killed, & seventy wounded, among the latter is Genll Wooster supposed mortally, have not yet certain Advice of his Death. He behaved with great Spirit and Bravery, so did Genll Arnold &c.
By Prisoners, relenting Torys, & Friends who fell into & have escaped the hands of the Enemy, We are informed that their next Designs are upon New Haven, New London or Saybrook, to penetrate the Country & join somewhere up Connecticut River where They expect to be met by Genll Carlton. this State is no Doubt more in Consideration as the great Scource (among the N. England States) of Provisions for the Army & Country, & by their frequent Attacks on different Parts, They know They keep Us in alarm & so much divert Us from Husbandry as will soon reduce Us to that want which the Army & Country must sensibly feel. Congress have given Us Liberty to have two Battalions of our Continental Forces stationed in this State, but their being so far short, & constantly under the operation of the small Pox, & on Account of your Excellencys pressing demands for Them, We have never retained a man, nor had a single Continental Company stationed in the State for an hour, our Case in this respect is singular, & we have incurred very heavy Expences, by constant Guards & Forces all along our Sea Coasts, in constructing Fortifications at New London, Groton, Stonington, Saybrook, New Haven, & else where & Garisons kept in Them, & yet unfinished & greatly exposed, several Batalions of Militia at Providence, & every man of Them have been called out to Tours of Duty, for that our People are greatly exhausted, (which will in some measure account for but not excuse wholly our slowness in

filling our Quota of the Army, in which however considerable Progress is made by the measure, of which I lately advised your Excellency) & We hope They will soon be nearly compleated, all that are fit are gone forward. We are greatly distressed for Arms, as well for the Soldiery as the Militia, perhaps not one in five of the latter are furnished, the Arms that have been carried out are generally retained; many at the Northward. & no way to replace them. fatigued as We are, We are by no means discouraged. but we stand in great need of support from the Continental Army & to have the two Battalions allowed by Congress, ordered & stationed in the State, & beg your Excellency to give orders accordingly & for more if you can possibly spare Them. We hope the Southern States have furnished so near their Quota as to enable you to spare enough from N. England for their own present Defence especially for this State which seems most threatned. We are now ordering large Drafts from the Militia for the Sea Coasts, where there has been & is great danger of Defections, unless better supported, & in this Season of seed Time it is exceedingly difficult & dangerous to take off so many from the Field of Culture. The Towns bordering on New York, & New London the Key to the heart of our State & where & in its Vicinity are large Stores &c., stand in peculiar Need of Assistance, as well as other intermediate Places. the security of this State in its influence & connections will not be too lightly esteemed by your Excellency. I am with the highest Respect & Esteem with great Sincerity your most obedt & very humble Servant

Jonth; Trumbull

